Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Johnny Ray Muldrow, Appellant                         Appeal from the 6th District Court of
                                                      Lamar County, Texas (Tr. Ct. No. 25549).
No. 06-14-00103-CR        v.                          Opinion delivered by Justice Moseley,
                                                      Chief Justice Morriss and Justice Carter*
The State of Texas, Appellee                          participating.   Justice Carter, Retired,
                                                      Sitting by Assignment.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Johnny Ray Muldrow, has adequately indicated his inability
to pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED JANUARY 9, 2015
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk